In the Supreme Court of Georgia



                                      Decided:     October 5, 2015


        S15Y1785. IN THE MATTER OF W. BURRELL ELLIS, JR.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition of W. Burrell

Ellis, Jr. (State Bar No. 246085) seeking the suspension of his license to practice

law pending the termination of the appeal of his felony convictions in the

Superior Court of DeKalb County. Ellis acknowledges that it is a violation of

the Georgia Rules of Professional Conduct for a lawyer to be convicted of a

felony, see Rule 8.4 (a) (2), and that the maximum penalty for such conduct is

disbarment, see Rule 8.4 (d). In response, the State Bar recommends that the

Court accept the petition.

      Having considered the petition and response, the Court hereby accepts the

voluntary petition and directs that W. Burrell Ellis, Jr. be suspended from the

practice of law in this State until further order of this Court. See Rule 4-106 of

the Georgia Rules of Professional Conduct; In the Matter of Thompson, 290 Ga.
81 (717 SE2d 480) (2011). Ellis is hereby directed to notify the State Bar’s
Office of General Counsel in writing within ten days of the disposition of the

appeal. Ellis is also reminded of his duties pursuant to Bar Rule 4-219 (c).

      Petition for voluntary discipline accepted.        Suspension pending

termination of appeal and further order of this Court. All the Justices concur.




                                       2